Citation Nr: 1748998	
Decision Date: 10/31/17    Archive Date: 11/06/17

DOCKET NO.  15-06 771A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for service connection for a headache disorder.

2.  Whether new and material evidence has been received to reopen a claim for service connection for a psychiatric disorder, claimed as anxiety.

3.  Whether new and material evidence has been received to reopen a claim for service connection for a sleep disorder.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

N. Snyder, Counsel


INTRODUCTION

The Veteran had active service from August 1956 to November 1957 with additional service in the National Guard.  

This matter came before the Board of Veterans' Appeals (Board) from a decision by the Department of Veterans Affairs (VA) Regional Office (RO).  

A videoconference hearing was held before the undersigned Veterans Law Judge in July 2017.  The hearing transcript is of record.

Additional evidence, notably additional VA medical records, were associated with the record in June and July 2017 after the September 2016 supplemental statement of the case without consideration by the agency of original jurisdiction (AOJ) and without waiver by the Veteran.  See 38 C.F.R. § 20.1304 (2017).  The additional evidence is not pertinent to the claims adjudicated herein (any relevant information is cumulative).  Thus, there is no need to remand for consideration in the first instance.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  A December 2009 decision denied the application to reopen the claim for service connection for a headache disorder.  The evidence added to the record subsequent to the December 2009 decision is cumulative of the evidence previously of record or does not relate to an unestablished fact necessary to substantiate the claim or raise a reasonable possibility of substantiating the claim.

2.  A December 2009 decision denied the claim for service connection for a psychiatric disorder.  The evidence added to the record subsequent to the December 2009 decision is cumulative of the evidence previously of record or does not relate to an unestablished fact necessary to substantiate the claim or raise a reasonable possibility of substantiating the claim.

3.  A December 2009 decision denied the claim for service connection for a sleep disorder.  The evidence added to the record subsequent to the December 2009 decision is cumulative of the evidence previously of record or does not relate to an unestablished fact necessary to substantiate the claim or raise a reasonable possibility of substantiating the claim.


CONCLUSIONS OF LAW

1.  New and material evidence to reopen the claim of entitlement to service connection for a headache disorder has not been presented.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2017).

2. New and material evidence to reopen the claim of entitlement to service connection for a psychiatric disorder has not been presented.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2017).

3.  New and material evidence to reopen the claim of entitlement to service connection for a sleep disorder has not been presented.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2017).





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2014), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2016), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  

The record reflects that the duty to assist has been satisfied.  The service medical records, VA treatment and examination records, and post-service medical evidence identified by the Veteran have been obtained.  The record indicates that records from the Social Security Administration (SSA) were requested and that VA was informed there were no medical records.  The record shows the Veteran was informed of the unavailability of the SSA records in the April 2017 Supplemental Statement of the Case.  The Veteran has not identified any outstanding, existing evidence that could be obtained to substantiate a claim decided herein.  

Accordingly, the Board will address the merits of the appellant's appeal. 

Legal Criteria

Generally, a claim that has been denied in an unappealed decision may not be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c) (West 2014).  An exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.  

New evidence is defined as existing evidence not previously submitted to agency decisionmakers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence previously of record, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  Moreover, new and material evidence received prior to the expiration of the appeal period, or prior to the appellate decision if a timely appeal has been filed, will be considered as having been filed in connection with the claim which was pending at the beginning of the appeal period.  38 C.F.R. § 3.156(b).

The United States Court of Appeals for Veterans Claims (Court) has interpreted the language of 38 C.F.R. § 3.156(a) as creating a low threshold, and viewed the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  The Court emphasized that the regulation is designed to be consistent with 38 C.F.R. § 3.159(c)(4), which "does not require new and material evidence as to each previously unproven element of a claim."  Shade v. Shinseki, 24 Vet. App. 110 (2010).  See also Evans v. Brown, 9 Vet. App. 273, 284 (1996) (the newly presented evidence need not be probative of all the elements required to award the claim, but only need to be probative in regard to each element that was a specified basis for the last disallowance).

For the purpose of establishing whether new and material evidence has been submitted, the credibility of evidence is presumed unless the evidence is inherently incredible or consists of statements that are beyond the competence of the person or persons making them.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992); Meyer v. Brown, 9 Vet. App. 425, 429 (1996); King v. Brown, 5 Vet. App. 19, 21 (1993). 

Analysis

The Veteran contends that he has a headache disorder, psychiatric disorder, and sleep disorder secondary to a head injury during National Guard Service.  

An application to reopen a claim for service connection for a headache disorder was most recently denied in a December 2009 decision.  The applications to reopen, and initial denial of service connection in a February 2003 Board decision, were denied because the headaches were not shown to have had its onset in active service or related to an event during active service, including duty for training.  In its initial decision, the Board specifically held that the evidence of record did "not support the Veteran's account of the purported head injury" during service.  The Veteran was notified of this decision but did not appeal the decision or submit pertinent evidence within the appeal period.  The evidence added to the record after the December 2009 rating decision includes medical records and statements and testimony from the Veteran.  The evidence added to the record is duplicative or cumulative of previously considered evidence, which already revealed the Veteran's history of in-service head injury and headaches since that time and which included evidence of injury to the tongue and jaw in 1977.  The evidence submitted since the last unappealed denial is cumulative of the evidence previously of record or does not relate to an unestablished fact necessary to substantiate the claim and raise a possibility of substantiating the claim.  Notably, the record is still absent probative evidence of head injury during a period of active service or headaches that otherwise began during or are related to active service.  The Board acknowledges that the threshold for reopening a claim is low, but it is a threshold nonetheless.  Shade, 24 Vet. App. at 110.  Thus, reopening of the claim is not warranted.  

Claims of service connection for a psychiatric disorder and sleep disorder were denied, most recently in a December 2009 decision.  The claims were denied because the disorders were not shown to have had its onset in active service or related to an event during active service, including duty for training, or to be secondary to a service-connected disability.  In the December 2009 decision, the RO determined that there was no residual of the in-service injury to the jaw and tongue.  The Veteran was notified of this decision but did not appeal the decision or submit pertinent evidence within the appeal period.  The evidence added to the record after the December 2009 rating decision includes medical records and statements and testimony from the Veteran.  The evidence added to the record is duplicative or cumulative of previously considered evidence, which already revealed the Veteran's history of in-service head injury which he believed was the etiology of the psychiatric and sleep disorders.  The evidence submitted since the last unappealed denial is cumulative of the evidence previously of record or does not relate to an unestablished fact necessary to substantiate the claim and raise a possibility of substantiating the claim.  Notably, the record is still absent probative evidence of a head injury during a period of active service or probative evidence otherwise linking a psychiatric or sleep disorder to active service.  The Board acknowledges that the threshold for reopening a claim is low, but it is a threshold nonetheless.  Shade, 24 Vet. App. at 110.  Thus, reopening of the claim is not warranted.  


ORDER

As new and material evidence has not been received, reopening of the claim for service connection for a headache disorder is denied.

As new and material evidence has not been received, reopening of the claim for service connection for a psychiatric disorder is denied.

As new and material evidence has not been received, reopening of the claim for service connection for a sleep disorder is denied.




____________________________________________
T. REYNOLDS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


